MEMORANDUM OPINION

No. 04-06-00124-CV

Rosalinda Vera GARCIA,
Appellant

v.

COMPARIN-KARAMBIS PROPERTIES, INC.,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 301797
Honorable David Rodriguez , Judge Presiding




PER CURIAM


Sitting: Karen Angelini , Justice
  Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed: May 24, 2006 


REVERSED AND REMANDED
 Appellant appeals from a default judgment. The parties have filed an agreed motion, requesting that we reverse the trial
court's judgment and remand the cause for a new trial. The motion is signed by the attorneys for both parties. Because the
motion complies with Texas Rule of Appellate Procedure 42.1(a), we grant the motion, reverse the trial court's judgment,
and remand the cause to the trial court for a new trial. See Transborder Res. de Mex., Inc. v. Uresti, No. 04-02-00265-CV,
at *1 (Tex. App.--San Antonio 2002, no pet.) (memo op.) (citing Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180 
(Tex. App.--San Antonio 2001, no pet.)); Sweatt v. Sweatt, No. 12-04-00043-CV, at *1 (Tex. App.--Tyler 2004, no pet.).
 Costs of appeal are taxed against Appellant Rosalinda Vera Garcia. See Tex. R. App. P. 42.1(d) ("Absent agreement of the
parties, the court will tax costs against the appellant.").


       PER CURIAM